Case: 18-20189      Document: 00514646870         Page: 1    Date Filed: 09/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-20189                        September 18, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
MIRIAM BLANK,

              Plaintiff - Appellant

v.

JACK NUSZEN; SHANNON ORAND NUSZEN; RICARDO LAZARO
RAMOS, Esq.; RICARDO L. RAMOS P.L.L.C.; GOLDA R. JACOB, Esq.;
GOLDA R. JACOB & ASSOCIATES; CAREL STITH, Esq.; ALICE O'NEILL,
Esq.; MACY CASSIN, Esq.; NORMA WILLCOCKSON, also known as Norma
Willcoxson; MELVIN WILLCOCKSON, also known as Melvin Willcoxson;
GUARDIANS OF HOPE; DOCTOR KAREN GOLLAHER; DOCTOR JAY
BEVAN; HONORABLE JIM YORK; HONORABLE CHARLEY PRINE;
JOHN & JANE DOES 1-100,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-2376


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20189   Document: 00514646870    Page: 2   Date Filed: 09/18/2018



                               No. 18-20189

      The reasons for the district judge’s judgment are adequately explained
by that court.
      AFFIRMED.




                                     2